Citation Nr: 0501538	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1973 and had service in the Army Reserves from June 1978 to 
February 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 and January 2002 rating decision 
by the RO in Washington, D.C., which denied service 
connection for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for service connection for 
bilateral hearing loss and service connection for tinnitus 
has been accomplished.

2.  Bilateral hearing loss is not a disorder of service 
origin or attributable to any incident therein.

3.  Tinnitus is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
an initial AOJ adjudication had already occurred.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the May 
2002 Statement of the Case and August 2004 Supplemental 
Statement of the Case and March 1999, May 1999, November 
1999, March 2002 and November 2003 correspondence from the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims 
on appeal.

In particular, the Board notes evidence development letters 
dated in March 2002 and November 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims.  In these letters, the veteran was also advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran and what 
evidence should be provided by VA.  

Hence, the Board finds that, as regards the current claims, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

The veteran served on active duty from June 1964 to August 
1973 and had service in the Army Reserves from June 1978 to 
February 1993.  The veteran's primary military occupational 
specialty (MOS) was parachutist.

A March 1960 report of medical examination, for appointment 
into the United States Military Academy (USMA), shows the 
veteran's ears were clinically evaluated as normal.  No 
audiological testing was conducted at that time.

A June 1973 report of medical examination, performed for 
separation purposes, revealed that the veteran's ears were 
clinically evaluated as normal.  An audiological evaluation 
performed at that time showed pure tone thresholds, in 


decibels, as follows:


HERTZ

500
1000
2000
4000
RIGHT
10
10
10
10
LEFT
10
10
10
10

Continuing medical records from the veteran's period of 
reserve service, show that during a routine examination in 
April 1977, a periodic examination for the United States Army 
Reserves in April 1981 and a June 1990, routine in-service 
four-year interval examination, the veteran's ears were 
clinically evaluated as normal.  In a report of medical 
history dated June 1990, the examiner noted a high hearing 
loss, which was more predominant on the right.  An 
audiological evaluation performed at the time of the June 
1990 routine in-service examination, showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
15
55
50
LEFT
0
5
0
0
35

In November 1995, the veteran presented for a private 
audiological evaluation.  He complained of difficulty in 
hearing in the higher frequency sounds and constant tinnitus, 
which changed intensity levels.  He gave a history of 
exposure to firearms without ear protection.  Pure tone 
findings revealed normal thresholds at the 250-2000 Hertz 
level, and hearing sloped severely to a moderate/moderately 
severe sensorineural hearing loss for the right and left 
ears.  Speech discrimination was excellent/good for the right 
and left ears, with negative performance index phonetic 
balance (PIPB) roll-over. 

In April 1997, the veteran underwent an examination for the 
Foreign Service.  His ears were clinically evaluated as 
normal and he reported a history of difficulty with his 
hearing as well as a history of high frequency hearing loss.

A private Audiometry report dated August 1999 from the 
International Medical Clinic in Moscow revealed that the 
veteran suffered from the first stage of sensoneural hearing 
loss.

During an August 1999 VA examination, the veteran noted a 
persistent and gradual decrease in his hearing over the past 
five years and ringing in his ears.  The pertinent diagnosis 
was decreased hearing at high frequencies.  An audiological 
evaluation performed at that time showed pure tone 
thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
5
25
45
60
34
LEFT
5
30
50
70
39
 
In a private medical statement dated October 2001, from 
D.A.S., Ph.D., M.D., he reported that he had followed the 
veteran for problems with hearing loss.  He noted that the 
veteran had an extensive history of noise exposure due to an 
extensive military training.  During examination of the 
veteran, he complained of symptomatic hearing loss 
bilaterally with difficulties in crowds and background noise.  
The physician conducted audiometric testing and compared the 
results with results obtained in 1995.  He noted that the 
examinations demonstrated a relatively stable high-frequency 
sensorineural hearing loss with an offending configuration in 
the high frequencies consistent with a noise-induced 
etiology.  The physician opined that this result was a 
possible outcome after exposure to firearms and explosives.   

During the veteran's February 2003 personal hearing, he 
testified that he first experienced ringing in his ears when 
he was a plebe at West Point in August 1960 following rifle 
range training.  He reported that his civilian occupations 
have not involved any exposure to noise.  In regards to his 
tinnitus, it prevented him from sleeping.      

In June 2003, the Board remanded the veteran's claim for 
additional development, to include obtaining the veteran's 
service personnel records and a VA audiological examination. 

During a December 2003 VA audiological examination, the 
veteran complained of a high pitched ringing noise in both 
ears but more so in the left ear.  He stated that the noise 
began many years ago.  The diagnosis was moderately severe 
sensorineural hearing loss at 3-8 Hertz in the right ear and 
severe sensorineural hearing loss at 3-8 Hertz in the left 
ear.  An audiological evaluation performed at that time 
showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
10
20
55
60
36
LEFT
5
25
70
75
44

Speech recognition scores using the Maryland CNC word list 
were 98 percent correct for the right ear and 96 percent 
correct for the left ear.

In a May 2004 addendum, the examiner opined that it was less 
likely than not that the veteran's hearing loss was incurred 
during active duty.  She based her opinion on the fact that 
there was a lack of evidence to support the presence of 
hearing loss during the period of active duty.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, to be present at any time 
during service or at the time of service discharge.   
However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.   See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

There is no evidence of bilateral hearing loss or tinnitus 
dated within the first post-service year.  Post-service 
medical records are negative for bilateral hearing loss or 
tinnitus for many years until 1990, almost 17 years after 
service.

In a private statement dated October 2001 from D.A.S., Ph.D., 
M.D, the physician opined that the veteran had an extensive 
history of noise exposure due to an extensive military 
training.  He diagnosed the veteran with stable high-
frequency sensorineural hearing loss and commented that this 
result was a possible outcome after exposure to firearms and 
explosives.   

Although Dr. S., has opined that the veteran's hearing loss 
was probably caused by noise exposure during military 
service, the Board notes that this statement is clearly based 
on the history provided by the veteran.  A mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such this medical 
statement has no probative value in connecting any current 
bilateral hearing loss or tinnitus to service.  Id. 

Additional medical evidence which addresses the relationship 
between bilateral hearing loss and tinnitus and the veteran's 
service is unsupportive of the veteran's claims.  As 
indicated above, on VA audiological examination in December 
2003, the examiner diagnosed, moderately severe sensorineural 
hearing loss at 3-8 Hertz in the right ear and severe 
sensorineural hearing loss at 3-8 Hertz in the left ear.  The 
examiner did not then provide any comment as to the etiology 
of bilateral hearing loss or tinnitus to the veteran's period 
of active military service.

However, in response to the RO's request for an opinion as to 
the relationship, if any, between any currently diagnosed 
bilateral hearing loss and tinnitus and the veteran's 
military service, the prior examiner provided a supplemental 
report in May 2004.  In that report, the examiner opined that 
it was less likely than not that the veteran's hearing loss 
was incurred during active duty and based her opinion on the 
fact that there was a lack of evidence to support the 
presence of hearing loss during the period of active duty.  
Hence, the examiner essentially ruled out a relationship 
between the veteran's bilateral hearing loss and service.

Thus, when considered collectively, the examiner's comments 
clearly provide no basis for a grant of service connection 
for bilateral hearing loss or tinnitus.

Further, the Board finds that the medical evidence currently 
of record, to include the supplemental opinion from the 
December 2003 examiner, is sufficient to decide the claims 
for service connection for bilateral hearing loss and 
tinnitus.  The December 2003 examination report includes 
consideration of the veteran's reported medical history and 
complaints, and includes current medical findings and an 
assessment; moreover, the supplemental opinion from that 
examiner was based both upon her review of the veteran's 
documented medical history, prior examination of the veteran, 
and testing results.  

The Board points out that it does not doubt the sincerity of 
the veteran's beliefs that he does, in fact, suffer from 
bilateral hearing loss and tinnitus as a result of military 
service.  However, as indicated above, as a layman without 
the appropriate medical training and expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. at 112; Routen v. 
Brown, 10 Vet. App. at 186. 

Under these circumstances, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support either 
claim, that doctrine is inapplicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 53-56.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


